Citation Nr: 1621191	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-27 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 




INTRODUCTION

The appellant contends that she is a guerilla Veteran of World War II.

This matter comes before the Board of Veterans'' Appeals (Board) on appeal from a February 2010 administrative decision of the VA RO in Manila, the Republic of the Philippines, which denied the claim on appeal.

In April 2012, a local hearing was held before a Decision Review Officer (DRO) at the Manila, Philippines, RO.

The issue on appeal was previously remanded by the Board in September 2014 for further evidentiary development to request verification of the appellant's alleged service from the service department and NPRC using the correct SSA/VA claims file, as well as the appellant's current name and her name at the time of her alleged service.  This was accomplished, and the claim was readjudicated in a September 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.
CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 501(a), 5107 (West 2014); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, 
§ 1002, 123 Stat. 115, 200-02 (Feb. 17, 2009); 38 C.F.R. § 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA's duties to notify and assist do not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. 

In this case, the law is dispositive, and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund eligibility is determined on the appellant's qualified service.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
Application for Filipino Veterans Equity Compensation Fund (FVEC)

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002(d) provides that an eligible person is any person who served 
(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c) and Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In summary, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Soria, 118 F.3d at 749; Tagupa, 27 Vet. App. at 100 (citing Duro).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.

The appellant contends that she was inducted into the recognized guerrillas of the Philippine Army on October 10, 1943, and was discharged on January 2, 1946.  The appellant has not submitted a Department of Defense Form 214, Armed Forces of the United States Report of Transfer of Discharge (DD-214), or an original Certificate of Discharge.

The Board notes the National Personnel Records Center (NPRC) concluded in March 2004 and in June 2012 that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  However, upon review of all evidence, the Board found that there was an inconsistency regarding the appellant's Social Security Administration (SSA) number and her VA claims file number.  Specifically, the final numbers did not match.  Therefore, while the March 2004 and June 2012 requests to NPRC to verify the appellant's alleged service were conducted using her then-assigned VA claim file number, these requests were not conducted using her correct SSA number.

In September 2014, the Board reassigned the appellant's VA claims file number to correctly reflect her SSA number.  Further, the issue was remanded in order to issue a new request to the NPRC and service department to verify the appellant's alleged service based on this new number.

Thereafter, in a December 2014 correspondence, the NPRC indicated that a claims folder for the appellant was not located.  Based on the information provided in the request, the NPRC retrieved the corresponding unit rosters to determine if the appellant's name appeared on an approved roster; however, her name was not among the soldiers whose service was verified for this unit.  The NPRC further noted that, since there was no record of a claims folder and there was no positive service determination indicated for the appellant on the corresponding unit rosters, her service in support of the United States Army Forces in the Far East could not be authenticated.

The evidence also includes a September 2015 memorandum from the Department of the Army.  The memorandum indicated that, based on review of the information provided and official information contained in Army records maintained by the NPRC, they were unable to change the previous negative service determination for the appellant.  Specifically, it was stated that the Army could not identify a claim folder for the appellant.  The memorandum further stated that the VA Form 21-3101 indicated that the appellant had served under another name.  Although a claim folder under this name was located, it did not contain an AGO Form 23.
Additionally, the VA Form 21-3101 indicated that the appellant's unit of assignment was the 74th Infantry Regiment which correlates to the 7th Military District; however, the appellant's name was not listed on the roster.  

The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In this case, the service department has certified that the appellant (under both names) did not have the requisite qualifying service.  This verification is conclusive and binding on VA, such that VA has no authority to change or amend the finding.  As such, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met, and the claim must be denied.  See Sabonis, 6 Vet. App. at 429-30 (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


